DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Action is in response to communications filed 10/31/2019.
Claims 1-17 are pending.
Claims 1-17 are rejected.

Priority
Applicant’s priority claim to foreign document CN20170562739.5 from continuation of PCT/CN2018/094547 is herein acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement dated 10/31/2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the storage device and programmable read-only Claims 1, 8, and 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it exceeds the 150 word count maximum limit. Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 4, 10-11, and 14 are objected to because of the following informalities: 
Claim 4, line 6 recites “and both n and K are positive” wherein the recitation of K in uppercase is not consistent with previous recitations of “k” as lowercase.
Claims 10 and 14 repeat the similar issue as identified in Claim 4 above.
Claim 11, line 11 lacks a semicolon (;) after “shared system parameter” and uses a comma (,) instead.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-7, 10, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “k hardware features that the host expects to be used when the host sends a verification request” is unclear as to what is intended by “expect” as it is not clearly defined in the claim. Additionally, it is recited “calculating the value of x=H(a_0)” and it is unclear to the function and definition of “x”. It is claimed to be an input to resolving the value of A but it is not explicitly identified as this being the only purpose of the variable “x”. For purposes of current examination, “expect” is interpreted to represent a predetermined number and “x” is merely calculated as part Claims 10 and 14 recite the similar issue identified above.
Claim 5 recites “in accordance with the Lagrangian interpolation formula” and it is unclear as to what is intended to be referenced as the Lagrangian interpolation formula as there is no established basis in the claims as to what may be defined as the formula. The recitation of determining the value of S is not clearly presented to be the Lagrangian interpolation formula or some variation of the formula. For the current action, the formula recited is interpreted as the Lagrangian interpolation formula as known in the art which is established by the cited NPL “Lagrange polynomial” cited in the accompanying PTO-892 and a copy of the article is attached. Claim 15 recites the similar issue identified above.
Claims 6-7 and 16-17 do not resolve the previously identified issues.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.            Determining the scope and contents of the prior art.
2.            Ascertaining the differences between the prior art and the claims at issue.
3.            Resolving the level of ordinary skill in the pertinent art.
4.            Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tasher et al. (US 2015/0089223) in view of Washington et al. (US 2016/0239904) and further in view of Elayouty et al. (US 8,949,526).

Regarding claim 1, Tasher discloses a method for verifying a storage device and a plurality of hosts, comprising: sharing a system parameter of the storage device with the hosts ([0045] Each of memory device 24 and host 28 comprises a respective secret binding key 40 and 44. The host and the memory device use the binding keys to mutually authenticate each other, and to prevent unauthorized access to secret information when the authentication fails.), wherein the storage device comprises programmable read-only memory, and the hosts are to be bound to the storage device ([0033] In the example of FIG. 1, memory device 24 comprises a nonvolatile memory (NVM). In alternative embodiments, memory device 24 may comprise any suitable memory of any suitable type, such as read only memory (ROM), random access memory (RAM), or any type of NVM, such as Flash memory.); … binding each region of the m regions of the programmable read-only memory and a respective one of the hosts based on the shared system parameter ([0048] In an embodiment, host 28, memory device 24, or both, verify the validity of binding key 40 (e.g., on power up) using a cryptographic digest calculated over binding key 40 and stored along with binding key 40 in the memory device. Host 28 and/or memory device 24 can similarly verify the validity of binding key 44 using a respective calculated cryptographic digest that is stored in the host along with binding key 44.); … Herein it is disclosed by Tasher cryptographically binding a host to a memory device in order to secure operations between the host and memory device. Tasher does not explicitly address dividing the programmable read-only memory of the storage device into m regions, where m is a positive integer; … verifying, by the storage device, an identity of one of the bound hosts based on the shared system parameter using a zero-knowledge proof method; and in response to the identity of the bound host being verified, starting the storage device and serving the bound host. Regarding the verifying and subsequent servicing steps, Washington discloses in Paragraphs [0747-0749] “[0747] Trusted memory devices and controlling circuitry are typically designed to not enable modification of the code and data stored in the memory device while the memory device is installed in the wager-based gaming device. The code and data stored in these devices may include authentication algorithms, random number generators, authentication keys, operating system kernels, etc. The purpose of these trusted memory devices is to provide gaming regulatory authorities a root trusted authority within the computing environment of the wager-based gaming device that can be tracked and verified as original. Once the trusted memory device is verified as authentic, and based on the approval of the verification algorithms included in the trusted device, the wager-based gaming device is enabled to verify the authenticity of additional code and data that may be located in the gaming computer assembly, such as code and data stored on hard disk drives. [0748] In at least one embodiment, at least a portion of the trusted memory devices/sources may correspond to memory which cannot easily be altered (e.g., "unalterable memory") such as, for example, EPROMS, PROMS, Bios, Extended Bios, and/or other memory sources which are able to be configured, verified, and/or authenticated (e.g., for authenticity) in a secure and controlled manner. [0749] According to a specific implementation, when a trusted information source is in communication with a remote device via a network, the remote device may employ a verification scheme to verify the identity of the trusted information source. For example, the trusted information source and the remote device may exchange information using public and private encryption keys to verify each other's identities. In another embodiment of at least one embodiment described herein, the remote device and the trusted information source may engage in methods using zero knowledge proofs to authenticate each of their respective identities.” Herein it is disclosed by Washington the usage of zero knowledge proof in order to verify the identity of memory and a remote device, otherwise interpreted as a host, in order to secure the data stored within the memory device. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize zero knowledge proof for verifying a storage device in order to prevent data theft or manipulation (Washington [0750]). Regarding the dividing of the memory into regions, Elayouty discloses in [Col. 10 ln. 61 – Col. 11 ln. 5] “The automatic private logical unit component automatically creates and binds the six logical units configured as the file based storage hardware specific LUs during an initialization process of the block based storage system 12, which occurs when an image (e.g. an operating system software) is installed or upgraded on a storage processor of block based storage system 12. When the image is loaded on the storage processor, the automatic private logical unit component determines whether the file based storage hardware specific LUs have been created in a private storage space, and initiates a bind request for the file based storage hardware specific LUs.” Herein it is rendered obvious by Elayouty to one of ordinary skill in the art that multiple regions of a memory device may be configured and subsequently bound using the cryptographic methods previously indicated. Tasher, Washington, and Elayouty are analogous art because they are from the same field of endeavor of securing memory devices in communication with host devices.
Regarding claim 2, Washington further discloses the method of claim 1, further comprising in response to the identity of the bound host not being verified, terminating the starting of the storage device and refusing to serve the bound host ([0747-0749]). It would be obvious to one of ordinary skill in the art in the scenario that the verification is unsuccessful, access will not be granted to the memory device.
Regarding claim 11, Tasher discloses a system for verifying a storage device and a plurality of hosts, comprising a first controller of the storage device and a set of second controllers of the hosts ([0060] The configurations of system 20, memory device 24 and host 28 in FIG. 1 are example configurations, which are chosen purely for the sake of conceptual clarity. In alternative embodiments, any other suitable configuration of a secure storage system, memory device and host can also be used. For example, in one embodiment, the host communicates with the memory device via an additional memory controller. In this embodiment, each of the links between the host and memory controller, and between the memory controller and the memory device, can be secured using the disclosed techniques. In another embodiment, the host itself serves as a memory controller that manages the memory device.), wherein the first controller of the storage device is configured to: share a system parameter with the second controllers of the hosts wherein the storage device comprises programmable read-only memory, and the hosts are to be bound to the storage device ([0045] and [0033]); … bind each region of the m regions of the programmable read-only memory and a respective one of the hosts based on the and a respective one of the hosts based on the shared system parameter ([0048]) … Herein it is disclosed by Tasher cryptographically binding a host to a memory device in order to secure operations between the host and memory device. Additionally discloses is the incorporation of memory controllers and it would be obvious to one of ordinary skill in the art for the host device and memory device to include respective controllers for operation. Tasher does not explicitly address divide the programmable read-only memory of the storage device into m regions, where m is a positive integer; … verify an identity of one of the bound hosts based on the shared system parameter using a zero-knowledge proof method; and in response to the identity of the bound host being verified, start the storage device and serve the bound host. Regarding the verifying and subsequent servicing steps, Washington discloses in Paragraphs [0747-0749] the usage of zero knowledge proof in order to verify the identity of memory and a remote device, otherwise interpreted as a host, in order to secure the data stored within the memory device. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize zero knowledge proof for verifying a storage device in order to prevent data theft or manipulation (Washington [0750]). Regarding the dividing of the memory into regions, Elayouty discloses in [Col. 10 ln. 61 – Col. 11 ln. 5] “The automatic private logical unit component automatically creates and binds the six logical units configured as the file based storage hardware specific LUs during an initialization process of the block based storage system 12, which occurs when an image (e.g. an operating system software) is installed or upgraded on a storage processor of block based storage system 12. When the image is loaded on the storage processor, the automatic private logical unit component determines whether the file based storage hardware specific LUs have been created in a private storage space, and initiates a bind request for the file based storage hardware specific LUs.” Herein it is rendered obvious by Elayouty to 
Regarding claim 12, Washington further discloses the system of claim 11, wherein the first controller of the storage device is further configured to in response to the identity of the bound host not being verified, terminate the starting of the storage device and refuse to serve the bound host ([0747-0749]). It would be obvious to one of ordinary skill in the art in the scenario that the verification is unsuccessful, access will not be granted to the memory device.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tasher in view of Washington and further in view of Elayouty and still in further view of “A Novel Zero-Knowledge Scheme for Proof of Data Possession in Cloud Storage Applications” by Kaaniche, hereinafter Kaaniche.

Regarding claim 3, Tasher, Washington, and Elayouty do not explicitly disclose the method of claim 2, wherein the shared system parameter includes at least one of: a finite field F_p; a cyclic group G which includes q elements, where q is a prime number; a generator g of the cyclic group G; and an injective function H mapping the finite field F_p to a prime field F_q, wherein q≥p. Regarding these parameters, Kaaniche discloses on Page 525 in sections noted “C. Notations and Assumptions” and “A. Private Data Possession Scheme” references to a finite field, cyclic group, and generator parameters as claimed. These parameters are utilized in the calculation of verifying credentials. In this manner, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize these respective parameters as part of the verification process in order to authenticate security (Kaaniche Page 525 Section A. Private Data Possession Scheme). Tasher, Washington, Elayouty, and Kaaniche are analogous art because they are from the same field of endeavor of securing memory devices.
Regarding claim 13, Tasher, Washington, and Elayouty do not explicitly disclose the system of claim 11, wherein, the shared system parameter includes at least one of: a finite field F_p; a cyclic group G which includes q elements, where q is a prime number; a generator g of the cyclic group G; and an injective function H mapping the finite field F_p to a prime field F_q, wherein q≥p. Regarding these parameters, Kaaniche discloses on Page 525 in sections noted “C. Notations and Assumptions” and “A. Private Data Possession Scheme” references to a finite field, cyclic group, and generator parameters as claimed. Claim 13 is rejected on a similar basis as presented in the rejection of claim 3.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tasher in view of Elayouty.

Regarding claim 8, Tasher discloses a method for binding a storage device and a plurality of hosts, comprising: sharing a system parameter of the storage device with the hosts ([0045]), wherein the storage device comprises programmable read-only memory, and the hosts are to be bound to the storage device ([0033]) … and binding each of the m regions of the programmable read-only memory and a respective one of the hosts based on the shared system parameters ([0048]). Tasher does not explicitly disclose and dividing the programmable read-only memory of the storage device into m regions, where m is a positive integer. Regarding the dividing of the memory into regions, Elayouty discloses in [Col. 10 ln. 61 – Col. 11 ln. 5] “The automatic private logical unit component automatically creates and binds the six logical units configured as the file based storage hardware specific LUs during an initialization process of the block based storage system 12, which occurs when an image (e.g. an operating system software) is installed or upgraded on a storage processor of block based storage system 12. When the image is loaded on the storage processor, the automatic private logical unit component determines whether the file based storage hardware specific LUs have been created in a private storage space, and initiates a bind request for the file based storage hardware specific LUs.” Herein it is rendered obvious by Elayouty to one of ordinary skill in the art that multiple regions of a memory device may be configured and subsequently bound using the cryptographic methods previously indicated.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tasher in view of Elayouty and further in view of Kaaniche.

Regarding claim 9, Tasher and Elayouty do not explicitly disclose the method of claim 8, wherein the shared system parameters includes at least one of: a finite field F_p; a cyclic group G which includes q elements, where q is a prime number; a generator g of the cyclic group G; and an injective function H mapping the finite field F_p to a prime field F_q, wherein q≥p. Regarding these parameters, Kaaniche discloses on Page 525 in sections noted “C. Notations and Assumptions” and “A. Private Data Possession Scheme” references to a finite field, cyclic group, and generator parameters as claimed. In this manner, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize these respective parameters as part of the verification process in order to authenticate security (Kaaniche Page 525 Section A. Private Data Possession Scheme).

Conclusion

The Examiner notes for clarity of the action that claims 4-7, 10 and 14-17 only have 112 rejections applied and do not have prior art rejections.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “Lagrange polynomial” – Wikipedia wherein it is disclosed what is known in the art regarding the Lagrange interpolation formula and applicable uses in cryptography.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135